Title: Minutes of the Board of Visitors of the University of Virginia, [3 October 1825]
From: Jefferson, Thomas
To: 


        
          [3 October 1825]
        
        At a meeting of the Visitors of the University of Virginia at the said University on Monday the 3d. of Oct. 1825. at which were present Thomas Jefferson Rector, James Madison, James Breckenridge, Joseph C. Cabell, John H. Cocke, Chapman Johnson and George Loyall.
        In pursuance of the resolution of the board of the 5th. of March last, on the subject of a claim of mr. Bonnycastle to the discharge of a certain bond for 500.£ sterling given by him to the British government, the Rector having agreed with him that the money for payment thereof should be advanced by the University to be repaid by him in instalments, Resolved that the board approves of the sd. agreement, and of the provisional measures taken by the Rector in his letters to Rufus King, and Peter Barlow, bearing date the 30th. of June last, for it’s advance, if required by that government.
        Resolved that the Board ratifies and confirms the purchase lately made by the Rector of 132. acres of land of John M. Perry, lying between and adjacent to the two parcels of 1078/10 and 153. acres heretofore owned by the University, which purchase was made on the proposition of the Rector with the approbation of the following members, to wit, of James Madison, James Breckenridge, John H. Cocke, Joseph C. Cabell, and George Loyall, previously expressed in letters from them individually to the Rector, and the payment already made towards the same, is approved.
        Resolved that the board approves of the advance of 18,000. Dollars to William Hilliard, agent for procuring the library, of the deposit made in the hands of Rufus King esquire, of 6300.D. for the purchase of a Philosophical apparatus, and of that of 3157.D. 50C. in the same hands for articles necessary for the Anatomical school, with the instructions relative thereto

given by the Rector, and also of the purchase, and payment of 500.D. for Doctor Emmet’s Chemical apparatus and collection of Minerals.
        Resolved that the temporary application of 5000.D. of the library fund, which was lying unemployed in the bank of Virginia, to take up the note for the like sum, lent by the Farmer’s bank of Virginia to the University, thereby saving it’s interest, and also of so much of the said fund as was necessary to make the first payment to Perry, is approved, and that the same sums be replaced from the general fund when necessary.
        Resolved that Francis Walker Gilmer be appointed Professor of the school of Law.
        Resolved that it be communicated to the Faculty of the Professors of the University, as the earnest request and recommendation of the Rector & Visitors, that so far as can be effected by their exertions, they cause the statutes and rules enacted for the government of the University, to be exactly and strictly observed; that the roll of each school particularly, be punctually called at the hour at which it’s students should attend; that the absent and the tardy, without reasonable cause, be noted, and a copy of these notations be communicated by mail or otherwise to the parent or guardian of each Student respectively, on the first days of every month during the term, instead of the days prescribed in a former statute for such communications.
        That it is requested of them to make known to the Students that it is with great regret that some breaches of order, committed by the unworthy few who lurk among them unknown, render necessary the extension to all, of processes afflicting to the feelings of those who are conscious of their own correctness, and who are above all participation in these vicious irregularities. While the offenders continue unknown, the tarnish of their faults spreads itself over the worthy also, and confounds all in a common censure, but that it is in their power to relieve themselves from the imputations and painful proceedings to which they are thereby subjected, by lending their aid to the Faculty, on all occasions towards detecting the real guilty. The Visitors are aware that a prejudice prevails too extensively among the young, that it is dishonorable to bear witness, one against another. While this prevails, and under the form of a matter of conscience, they have been unwilling to authorise constraint, and have therefore, in their regulations on this subject indulged the error, however unfounded in reason or morality. But this loose principle in the Ethics of schoolboy combinations, is unworthy of mature and regulated minds; and is accordingly condemned by the laws of their country, which, in offences, within their cognisance, compel those who have knolege of a fact, to declare it for the purposes of justice, and of the general good & safety of society. And certainly, where wrong has been done, he who knows and conceals the doer of it, makes himself an Accomplice, and justly censurable as such. It

becomes then but an act of justice to themselves, that the innocent and the worthy should throw off with disdain all communion of character, with such offenders, should determine no longer to screen the irregular and the vicious under the respect of their cloak, and to notify them, even by a solemn association for the purpose, that they will cooperate with the Faculty in future, for the preservation of order, the vindication of their own character, and the reputation and usefulness of an Institution, which their country has so liberally established for their improvement, and to place within their reach those acquirements in knolege, on which their future happiness and fortunes depend. Let the good and the virtuous of the Alumni of the University do this, and the disorderly will then be singled out for observation, and deterred by punishment, or disabled by expulsion, from infecting with their inconsideration the institution itself, and the sound mass of those which it is preparing for virtue and usefulness.
        Altho’ nocturnal absences from their Chambers, occasionally happening are not entirely forbidden, yet if frequent, habitual, or without excusable cause, they should be also noted and reported, with other special delinquencies to the parent or guardian.
        The Rector and Visitors, impressed themselves with the beneficial effect, and the necessity of strict examinations of the Students, on the topics of the lectures and lessons delivered them, recommend this practice to the consideration and attention of the Professors.
        The Board, considering that it will be for the benefit of the school of Medecine that it’s Professor should have opportunities of keeping in mind, to a certain degree, the practical part of his profession, and of acquiring moreover a knolege of the peculiarities of disease incident to our climate and country, are of opinion that, besides the habitual practice within the precincts of the University, allowed by a former resolution, he be permitted also to act as a consulting physician elsewhere, so timing these avocations however as not to interrupt the regular business of his school.
        The 4. acres and 55/100 of lands purchased of Daniel A. Piper and Mary his wife, since the date of the Statute defining the Precincts of the University, and adjacent to the public road as now established, are made a part of the sd. Precincts.
        Resolved that it be recommended to the Faculty of Professors, in their appointment of a Janitor, to have regard to his qualifications in law as a witness to transactions passing within his notice, and that such a Janitor be allowed wages not exceeding 200.D. a year, and a room to lodge in, he dieting, and otherwise finding himself.
        Resolved that on a renewal of the leases of the Hotels, it shall be made a covenant and condition of the leases that the tenant shall furnish no entertainment in his tenement for pay or compensation of any kind, to any one who is not a Student of, or attached to the University, or a member of his own

family: nor shall he permit his tenement, or any part of it, for or without compensation, to be used for any other than the purposes of a Boarding house. The Faculty of Professors, on these questions, shall be judges of the matter of fact, and, finding it true, shall decide either on the immediate determination of the lease, & removal of the tenant, or his continuance on such special conditions as shall satisfy them against a repetition of the offense.
        Resolved that the 35th. enactment be amended by striking therefrom the following words “within those precincts, within their own chamber, or in diet, a seat of degradation in his schoolroom of longer or of shorter duration, removal to a lower class, imposition of a task.”
        Resolved that the 36th. enactment be amended by striking therefrom the word “minor” and inserting in lieu thereof “major.”
        Resolved that the 39th. enactment be amended by striking therefrom the words “impose a task.”
        Resolved that the 43d. enactment be amended by striking therefrom the following words “and repetitions of such offences by expulsion from the University” and inserting in lieu thereof the following words “or any of the minor or major punishments at the discretion of the Faculty.[”]
        Resolved that the 43d. enactment be amended by adding thereto the following words “that every occupant of a Dormitory permitting these offences therein, be subject to any of the minor punishments at the discretion of the Faculty.”
        Resolved that the Faculty shall have the power, for offensive conduct, of removing the Occupant from any dormitory.
        Resolved that if a Student be irregular in all his classes for more than a month, after his parent or guardian has been informed, the Faculty shall have the discretionary power to dismiss him from the University.
        Resolved that the Faculty shall have power from time to time to prescribe regulations of police, not inconsistent with the laws of the land, or the enactments of this Board, which regulations shall be submitted to the Visitors at their next succeeding meeting, and shall be in force till disapproved by the Visitors or repealed by the Faculty.
        The Board then adjourned to tomorrow.
      